Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rules that prohibit solicitation and attempting to smuggle items into the correctional facility. The misbehavior report relates that, while working in the commissary, petitioner asked a civilian facility employee to smuggle a bottle of vodka into the facility. The misbehavior report and corroborating testimony from the employee involved in the exchange provide substantial evidence to support the determination of guilt (see Matter of Nunez v Selsky, 276 AD2d 962 [2000]; Matter of Long v Department of Correctional Servs. of N.Y., 252 AD2d 698 [1998]). To the extent that petitioner denies requesting the alcohol and points to inconsistencies in the hearing testimony, these discrepancies presented credibility issues for the Hearing Officer to resolve (see Matter of Nunez v Selsky, *829supra). Petitioner’s remaining contentions, to the extent that they are preserved, have been reviewed and found to be without merit.
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.